Citation Nr: 1028049	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  04-38 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a uterine fibroid 
(previously considered as pelvic pain).

2.  Entitlement to service connection for a lumbar strain 
(previously considered as low back pain).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1982 to October 1982, and 
approximately 20 years service in the Army Reserves until her 
retirement in September 2001.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from August 2003 and March 2006 rating decisions by the 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
in Jackson, Mississippi.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, a remand is required before the claims can be properly 
adjudicated.  

These claims were remanded by the Board in September 2007.  Upon 
review of the claims file, the Board finds that the development 
directed by the Board in its last remand was not accomplished.  
Where the remand orders of the Board or the Courts are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

The RO/AMC was directed by the Board to verify the Veteran's 
dates of service (including active duty for training (ACDUTRA) 
and inactive duty for training (INACDUTRA)). The RO/AMC was able 
to obtain the Veteran's treatment records from her Reserves, but 
the RO/AMC did not make a specific written determination as to 
the Veteran's exact dates of military service, to include any 
INACDUTRA and ACDUTRA periods, from 1982 through 2001.  The 
additional service records provide indications that the Veteran 
has had both INACDUTRA and ACDUTRA periods of service.  There is 
also conflicting information in the file as to whether the 


Veteran's period of service from May 1982 to October 1982 was 
active duty or ACDUTRA.  A specific finding by the RO/AMC as to 
the exact dates of the Veteran's active service, ACDUTRA, and 
INACDUTRA must be made.  One method which has not yet been 
attempted in this case is to contact the Defense Finance and 
Accounting Service and request records of the periods for which 
the Veteran received pay.

The RO/AMC was also directed by the Board in September 2007 to 
schedule (and notify) the Veteran for VA compensation 
examinations.

The Veteran was scheduled for and reported to two VA compensation 
examinations in October 2009.  At the pelvic examination, the 
Veteran was diagnosed with uterine fibroid.  The Veteran was then 
scheduled for additional testing in November 2009 in order for 
the VA examiners to provide etiology opinions.  A letter 
informing the Veteran of the November 2009 examinations is not 
currently in the file. The Veteran did not report for these 
examinations, and thus the VA examiners stated that they could 
not provide medical opinions.  The Veteran's representative in a 
May 2010 statement indicated that the Veteran moved to a new 
address during this time and was not notified of the November 
2009 VA compensation examinations.  The Veteran was then 
rescheduled for a back examination in March 2010.  The Veteran 
reported for this examination; however, the VA examiner, after 
diagnosing the Veteran with a lumbar strain, did not provide a 
medical opinion as to whether this current disorder is related to 
her military service.  Additionally, the Veteran was not 
rescheduled for a pelvic examination.  

Therefore, the Veteran needs to be rescheduled for VA 
compensation examinations for her back and pelvis.

Additionally, a review of the claims file shows that the Veteran 
may be receiving disability benefits from the Social Security 
Administration (SSA).  A June 2004 letter from the Veteran's 
attorney indicated that the Veteran was filing a claim for a 
social security disability claim.  All records considered by that 
agency in deciding 


the Veteran's claim for disability benefits, including a copy of 
any decision, should be obtained.  See Martin v. Brown, 4 Vet. 
App. 136 (1993) (not only must the final SSA decision be 
obtained, but all records upon which that decision was based must 
be obtained as well); 38 C.F.R. § 3.159(c)(2) (2009).
Accordingly, the case is REMANDED for the following actions:

1.  Obtain the SSA records pertinent to the 
Veteran's claim for Social Security 
disability benefits, including a copy of any 
decision and copies of the medical records 
relied upon concerning that claim.  

2.  The RO should request complete 
verification of the dates of the Veteran's 
U.S. Army Reserve service, as well as the 
type of service during each period of duty, 
i.e., whether it was active duty, ACDUTRA, 
or INACDUTRA from 1982 through 2001.  All 
periods of active duty for training or 
inactive duty training must be separately 
noted.  In the event the information is not 
available for any reason, any official so 
stating should provide a written statement 
to that effect.

3.  If necessary, the RO/AMC should contact 
the Defense Finance and Accounting Service 
and request that they identify the specific 
dates of all periods of ACDUTRA and INACDUTRA 
in the Army Reserve.

4.  After contacting the above sources, the 
RO/AMC must make a written finding as to the 
Veteran's exact dates of active service, 
ACDUTRA, and INACDUTRA.  The RO/AMC should 
then inform the VA examiners of these exact 
dates.



5.  The RO/AMC shall schedule the Veteran for 
an appropriate VA examination to ascertain 
the nature and etiology of her current lumbar 
strain.  Any and all indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all pertinent 
records associated with the claims file, 
particularly the STRs, and offer comments and 
opinions addressing whether the Veteran's 
current uterine fibroid is likely, unlikely, 
or at least as likely as not related to a 
period of active service or a period of 
ACDUTRA? 

All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Copies 
of all pertinent records in the Veteran's 
claims file, or in the alternative, the 
claims file itself, must be made available to 
the examiner.

The Veteran is hereby notified that it is her 
responsibility to report for the examination 
scheduled in connection with this REMAND and 
to cooperate in the development of her case.  
The consequences of failure to report for a 
VA examination without good cause may include 
denial of her claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).

6.  The RO/AMC shall schedule the Veteran for 
an appropriate VA examination to ascertain 
the nature and etiology of her uterine 
fibroid.  Any and all indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is 


requested to review all pertinent records 
associated with the claims file, particularly 
the STRs, and offer comments and opinions 
addressing whether the Veteran's current 
uterine fibroid is likely, unlikely, or at 
least as likely as not related to a period of 
active service or a period of ACDUTRA? 

All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Copies 
of all pertinent records in the Veteran's 
claims file, or in the alternative, the 
claims file itself, must be made available to 
the examiner.

The Veteran is hereby notified that it is her 
responsibility to report for the examination 
scheduled in connection with this REMAND and 
to cooperate in the development of her case.  
The consequences of failure to report for a 
VA examination without good cause may include 
denial of her claim.  38 C.F.R. §§ 3.158, 
3.655.

7.  After the above actions have been 
completed, readjudicate the Veteran's claims.  
If the claims remain denied, issue to the 
Veteran a supplemental statement of the case, 
and afford the appropriate period of time 
within which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


